              Case 20-34879 Document 64 Filed in TXSB on 10/20/20 Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                             §
    In re:                                                   §
                                                             §       Chapter 11
                               1
    EAGLE PIPE, LLC,                                         §
                                                             §       Case No. 20-34879 (MI)
               Debtor.                                       §

                                         NOTICE OF RESET HEARINGS

             PLEASE TAKE NOTICE that the hearings on the following matters originally set for

Thursday, October 22, 2020, at 3:30 p.m. (Central Time) have been reset for Friday, October

30, 2020, at 3:30 p.m. (Central Time) before the Honorable Marvin Isgur in the United States

Bankruptcy Court for the Southern District of Texas, Houston Division, at 515 Rusk Street,

Courtroom 404, Houston, Texas 77002:

      •      Debtor’s Emergency Motion for Interim and Final Orders (I) Authorizing the Debtor to
             Use Cash Collateral; (II) Granting Adequate Protection; (III) Scheduling a Final Hearing;
             and (Iv) Granting Related Relief [Docket No. 16] (the “Cash Collateral Motion”) [Final
             Hearing];

      •      Debtor’s Emergency Motion for Authority to Pay or Honor Prepetition Obligations to
             Certain Critical Vendors [Docket No. 15] (the “Critical Vendor Motion”) [Final Hearing];
             and

      •      Debtor’s Motion for (I) An Order (A) Approving Bidding Procedures and Certain Bid
             Protections, (B) Scheduling Bid Deadline, Auction Date, and Sale Hearing and Approving
             Form and Manner of Notice Thereof; and (C) Approving Cure Procedures and the Form
             and Manner of Notice Thereof; and (II) an Order Approving the Sale of Substantially all
             of the Debtor’s Assets Free and Clear of Liens, Claims and Interests [Docket No. 55] (the
             “Bidding Procedures Motion”) [Bidding Procedures Only].




1
             The last four digits of Debtor’s federal tax identification number are (1119).


4815-0115-3743.1
           Case 20-34879 Document 64 Filed in TXSB on 10/20/20 Page 2 of 2




         Respectfully submitted this 20th day of October, 2020.

                                              GRAY REED

                                              By: /s/ Paul D. Moak
                                                 Paul D. Moak
                                                 Texas Bar No. 00794316
                                                 Aaron M. Kaufman
                                                 Texas Bar No. 24060067
                                                 Lydia R. Webb
                                                 Texas Bar No. 24083758
                                              1300 Post Oak Blvd., Suite 2000
                                              Houston, Texas 77056
                                              Telephone:    (713) 986-7000
                                              Facsimile:    (713) 986-7100
                                              Email:        pmoak@grayreed.com
                                                            akaufman@grayreed.com
                                                            lwebb@grayreed.com

                                              PROPOSED COUNSEL TO THE DEBTOR



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 20, 2020 a true and correct copy of the
foregoing pleading was served via CM/ECF to all parties authorized to receive electronic notice
in this case.
                                               /s/ Paul D. Moak
                                              Paul D. Moak




4815-0115-3743.1
